DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to filling filed on June 26th,2020.
Claims 1-20 are currently pending.

Priority
This application, which discloses and claims only subject matter disclosed in prior
Application No. 62842560, filed May 3rd, 2019, appears to claim only subject matter directed
to an invention that is independent and distinct from that claimed in the prior application, and
names the inventor or at least one joint inventor named in the prior application. Accordingly, this
application may constitute a divisional application. Should applicant desire to claim the benefit
of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78,
and MPEP § 211 et seq.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 1st 2020, September 15th 2020,
and December 3rd 2021 was filed. The submission is in compliance with the
provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being
considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7-9, 11-16, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walker (US Pat. No. 10796510).

As per claim 1, Walker teaches A recording system for a vehicle, comprising: a plurality of proximity sensors configured to obtain data indicative of a distance between a vehicle and external objects; (Walker, see at least [Colum 5, lines 25-32], where in sensors can gather data consisting of distance to other vehicles or impediments.);
at least one vehicle operation sensor configured to obtain data indicative of how a driver is operating the vehicle; (Walker, see at least [Colum 6, lines 5-10] where data that is gathered by the sensors can provided specific information such as driving habits of the driver such as hard-braking, swerving, speeding, and etc. Also see [Colum 6, lines 22-31] where sensors can be incorporated into the vehicle to record conditions or usage of the vehicle.);
and a controller configured to: obtain input data for a current monitoring period that includes data from the plurality of proximity sensors and the at least one vehicle operation sensor; (Walker, see at least [Colum 6, lines 11-31] where data collected is received from a plurality of sensors in and around the vehicle including sensors in which may be incorporated into the vehicle to record vehicle usage and conditions.);
utilize a predictive engine to determine whether the input data fulfills a criteria set corresponding to a potential impending vehicle incident; (Walker, see at least Colum 5, lines 38-44 in which gathered data can be analyzed to help find specific information that relates to an event); 
based on the input data fulfilling the criteria set, commence saving of the input data from the current monitoring period and subsequent monitoring periods in a data set; (Walker, see at least [Colum 12, lines 28-46] in which if an event occurs, data recorded can be saved and uploaded to a data center wirelessly or stored until it can be connected wirelessly. The data is then locked and can be stored for analyzation.); 
and based on the input data not fulfilling the criteria set, deleting the input data for the current monitoring period. (Walker, see at least [Colum 12, lines 28-46] in which data may be continuously recorded and may record over previous data until an event occurs. Therefore, if an event does not occur, new data may be recorded over it.);

As per claim 2, Walker teaches The recording system of claim 1, wherein: the plurality of proximity sensors include an external vehicle camera operable to record images of an environment outside of the vehicle; (Walker, see at least [Colum 6, lines 11-67] - [Colum 7, lines 1-12] in which there consists a plurality of sensors around the vehicle in which includes an camera which can record data around the vehicle);
and as part of commencing saving of the input data, the controller is configured to commence saving images from the external vehicle camera in the data set.; (Walker, see at least Colum 13, lines 46-55 where cameras from a vehicle can record data and save the data prior, during and after an event occurs.);

As per claim 3, Walker teaches The recording system of claim 1, wherein the controller is configured to complete and cease adding input data to the data set based on occurrence of an exit event. (Walker, see at least [Colum 7, lines 37-53] where in an event has been detected or the user alerts the invention that an event occurred, data relating to the event can be locked so that data can stop being recorded for the specific event.);

As per claim 4, Walker teaches The recording system of claim 3, wherein the criteria set that is fulfilled is based on one or more first parameters, and the exit event is based on one or more second parameters that differ from the one or more first parameters. (Walker, see at least [Fig. 10] in which cameras may gather visual data about specific traffic indicators within a roadway. Then, gathered data is identified using an identification algorithm within the system. If a match is found, the invention monitors the sign, if not, it stops monitoring the sign and tries to identify the next sign or object found.);
	
As per claim 7, Walker teaches The recording system of claim 3, wherein the controller is configured to: provide the data set to a post-processing engine after the exit event; (Walker, see at least [Colum 12, lines 28-46] where if an event occurs, the module can determine if the event was a standard or a major event and can upload the data to a data center.);
and utilize the post-processing engine to determine whether the potential impeding vehicle incident occurred. (Walker, see at least [Colum 7, lines 22-53] where data recorded can be processed and an event can be detected in which the event can consist of an accident or a collision and see at least [Colum 3, lines 15-38] in which a processor can analyze the data to identify objects external to the vehicle and determine specific facts about the event and reconstruct certain data to determine the cause of an accident. See also [Colum 12, lines 28-46] in which the data recorded can be processed and determined if it is a standard or a major recording event.);

As per claim 8, Walker teaches The recording system of claim 7, wherein the controller is configured to delete the data set based on the post-processing engine indicating the potential impending vehicle incident did not occur (Walker, see at least [Colum 12, lines 28-46] where if an event did not occur, data is recorded over previous data until an event occurs);

As per claim 9, Walker teaches The recording system of claim 7, wherein the controller is configured to, based on the post-processing engine indicating the potential impending vehicle incident occurred: transmit the data set to a reviewer for confirmation of the vehicle incident (Walker, see at least [Colum 12, lines 28-46]  where if an event occurs, the module can determine if the event was a standard or a major event and can upload the data to a data center. );
based on the reviewer confirming the vehicle incident occurred, preserve the data set in a data set repository for future reference; (Walker, see at least [Colum 12, lines 28-46] where if an event occurs, the data can be stored and uploaded after the module determines whether the event is a standard or a major event.);
and based on the reviewer indicating the vehicle incident did not occur, delete the data set and utilize the data set as training data for the neural network. (Walker, see at least [Colum 12, lines 28-46] where if an event did not occur, data is recorded over previous data until an event occurs.);

As per claim 11, Walker teaches The driver monitoring system of claim I, wherein the at least one vehicle operation sensor includes one or more of an acceleration sensor, a steering angle sensor, a braking sensor, and a gyroscope. (Walker, see at least [Colum 9, lines 1-17] where in the vehicle can include sensors associated with the vehicles computer in which can utilize vehicle components such as speedometer, brake light indicator, and other components that is monitored by the vehicles onboard computer.);

As per claim 12, Walker teaches The recording system of claim 1, wherein the plurality of proximity sensors include one or more of the following types of sensors: Lidar, Rada, ultrasonic, and camera. (Walker, see at least [Abstract] in which the system can use a plurality of sensors such as impact sensors, cameras, recording devices and etc.);

As per claim 13, Walker teaches The recording system of claim I, wherein the controller is configured to: commence saving of the input data from the current monitoring period and subsequent monitoring periods in a data set based on a request from an occupant of the vehicle. (Walker, see at least [Colum 7, lines 29-53] where if a user alerts the invention that an event occurs, the data concerning the event may be locked and stored.);

As per claim 14, Walker teaches A method of recording data for a vehicle, comprising: obtaining input data for a current monitoring period, the input data including data from a plurality of proximity sensors that is indicative of a distance between a vehicle and external objects, and data from at least one vehicle operation sensor that is indicative of how a driver is operating the vehicle; (Walker, see at least [Colum 5, lines 25-32], where in sensors can gather data consisting of distance to other vehicles or impediments.);
utilizing a predictive engine to determine whether the input data fulfills a criteria set corresponding to a potential impending vehicle incident; (Walker, see at least [Colum 5, lines 38-44] in which gathered data can be analyzed to help find specific information that relates to an event); 
based on the input data fulfilling the criteria set, commencing saving of the input data from the current monitoring period and subsequent monitoring periods in a data set (Walker, see at least [Colum 12, lines 28-46] in which if an event occurs, data recorded can be saved and uploaded to a data center wirelessly or stored until it can be connected wirelessly. The data is then locked and can be stored for analyzation.); 
and based on the input data not fulfilling the criteria set, deleting the input data for the current monitoring period. (Walker, see at least [Colum 12, lines 28-46] in which data may be continuously recorded and may record over previous data until an event occurs. Therefore, if an event does not occur, new data may be recorded over it.);

As per claim 15, Walker teaches The method of claim 14, comprising completing the data set and ceasing adding input data to the data set based on occurrence of an exit event. (Walker, see at least [Colum 7, lines 37-53] where in an event has been detected or the user alerts the invention that an event occurred, data relating to the event can be locked so that data can stop being recorded for the specific event.);

As per claim 16, Walker teaches The method of claim 15, wherein the criteria set that is fulfilled is based on one or more first parameters, and the exit event is based on one or more second parameters that differ from the one or more first parameters. (Walker, see at least Fig. 10 in which cameras may gather visual data about specific traffic indicators within a roadway. Then, gathered data is identified using an identification algorithm within the system. If a match is found, the invention monitors the sign, if not, it stops monitoring the sign and tries to identify the next sign or object found.);

As per claim 19, Walker teaches The method of claim 16, comprising, providing the data set to a post-processing engine after the exit event (Walker, see at least [Colum 12, lines 28-46] where if an event occurs, the data is wirelessly uploaded to the data center for storage and further processing. If wireless communication is not available, the data will stay stored until it becomes available.);
and utilizing the post-processing engine to determine whether the potential impending vehicle incident occurred (Walker, see at least [Colum 12, lines 28-46]where if an event occurs, the module can determine if the event was a standard or a major event, and data is uploaded to the data center for further analyzing.);
deleting the data set based on an indication from the post-processing engine indicating the potential impeding vehicle incident did not occur; (Walker, see at least [Colum 12, lines 28-46] where if an event did not occur, data is recorded over previous data until an event occurs.);
and utilizing the data set as training data for the neural network based on the post-processing engine indicating the potential impending vehicle incident occurred (Walker, see at least [Colum 12, lines 28-46] where if an event occurs, the module can determine if the event was a standard or a major event, and data is uploaded to the data center for further analyzing.);. 

As per claim 20, Walker teaches The method of claim 19, comprising, based on the post-processing engine indicating the potential impending vehicle incident occurred: transmitting the data set to a reviewer for vehicle incident confirmation; (Walker, see at least [Colum 12, lines 28-46] where if an event occurs, the module can determine if the event was a standard or a major event and can upload the data to a data center.);
based on the reviewer confirming the vehicle incident occurred, preserve the data set in a data set repository for future reference; (Walker, see at least [Colum 12, lines 28-46] where if an event occurs and the module determining what type of event occurred, the data can be stored and uploaded after the module determines whether the event is a standard or a major event.);
and based on the reviewer indicating the vehicle incident did not occur, delete the data set and utilize the data set as training data for the neural network. (Walker, see at least [Colum 12, lines 28-46] where if an event did not occur, data is recorded over previous data until an event occurs.);


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5-6, 10 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Walker (US Pat. No. 10796510), in view of Miller (US Pat. No. 8466781).

As per claim 5, Walker specifically doesn’t disclose The recording system of claim 3, wherein the predefined criteria set indicates one or more of: an impending collision or near-miss of a collision between the vehicle and a particular one of the external objects; and an impending rollover or near-miss of a rollover of the vehicle.;
However, Miller teaches The recording system of claim 3, wherein the predefined criteria set indicates one or more of: an impending collision or near-miss of a collision between the vehicle and a particular one of the external objects; (Miller, see at least [Colum 5, lines 15-67 ]- [Colum 6, lines 1-63] in which the restraint control module (RCM) 36can be coupled to the device 22 and sensors and measures roll, yaw and pitch rates associated with the vehicle. The RCM 36 can use the roll, yaw and pitch to detect various “near miss” events that could be defined as potential collision events.);
and an impending rollover or near-miss of a rollover of the vehicle.; (Miller, see at least [Colum 6, lines 34-63] where the ESC module 34 is adapted to control electronic stability control systems such as rollover stability control. In the case of an event, a signal can be transmitted to correspond to an event in which the ESC model had to adjust angles of the vehicle, adjust the speed or apply brakes to correct the movement of the vehicle in which any of these factors could indicate a potential collision event may have occurred.);
It would have been obvious to a person of ordinary skill in the art before the effective
filing date of Applicant’s invention to modify the system in Walker such that it incorporates
Miller’s teaching of using predefined criteria such as speed and distance along with the ESC module 34 in which can measure roll, yaw and pitch rates to determine if a vehicle would have been in a collision event. Miller further teaches where the ESC module 34 is also adapted with the stability control system of the vehicle and can use this data to determine a near-miss rollover of the vehicle or impending rollover. (see Miller [Colum 6, lines 1-34]).

As per claim 6, Walker specifically doesn’t disclose The recording system of claim 5, wherein the exit event comprises one or more of: passage of predefined amount of time; and a distance between the vehicle and the particular one of the external objects exceeding a predefined distance threshold.
However, Miller teaches The recording system of claim 5, wherein the exit event comprises one or more of: passage of predefined amount of time; (Miller, see at least [Colum 5, lines 15-45] in which device 22 is able to use a combination of distance and time to record and generate event data.);
and a distance between the vehicle and the particular one of the external objects exceeding a predefined distance threshold. (Miller, see at least [Colum 5, lines 15-67]- [Colum 6, lines 1-63] where device 22 can monitor potential collision events between a vehicle and an object and report such events after the predetermined distance interval has been exceeded or met.);
It would have been obvious to a person of ordinary skill in the art before the effective
filing date of Applicant’s invention to modify the system in Walker such that it incorporates
Miller’s teaching of providing one or more metrics to identify a predefined distance or time in which the system is able to recognize an event occurred and save the data, because Miller further teaches where device 22 can determine if a collision event occurred or not, categorize what type of event it is, and then report the event after the distance interval has been exceeded or met. (see Miller [Colum 5, lines 15-67]- [Colum 6, lines 1-63]). 

As per claim 10, Walker specifically doesn’t disclose The driver monitoring system of claim 1, comprising a controller area network (CAN) bus, wherein the controller is configured to communicate with the plurality of proximity sensors, the at least one vehicle operation sensor, or both, through the CAN bus;
However, Miller teaches The driver monitoring system of claim 1, comprising a controller area network (CAN) bus, wherein the controller is configured to communicate with the plurality of proximity sensors, the at least one vehicle operation sensor, or both, through the CAN bus.; (Miller, see at least [Colum 4, lines 11-23] in which the signals transmitted to and from the device 22 may be transmitted via a data communication bus as a controller area network (CAN) bus.);
It would have been obvious to a person of ordinary skill in the art before the effective
filing date of Applicant’s invention to modify the system in Walker such that it incorporates
Miller’s teaching of providing controller area network that is able to communicate and receive data of the plurality of sensors.  (see Miller [Colum 4, lines 11-23]).

As per claim 17, Walker specifically doesn’t disclose The recording system of claim 15, wherein the predefined criteria set indicates one or more of: an impending collision or near-miss of a collision between the vehicle and a particular one of the external objects; and an impending rollover or near-miss of a rollover of the vehicle.;
However, Miller teaches The recording system of claim 15, wherein the predefined criteria set indicates one or more of: an impending collision or near-miss of a collision between the vehicle and a particular one of the external objects; (Miller, see at least [Colum 4, lines 11-23] in which the restraint control module (RCM) 36can be coupled to the device 22 and sensors and measures roll, yaw and pitch rates associated with the vehicle. The RCM 36 can use the roll, yaw and pitch to detect various “near miss” events that could be defined as potential collision events.);
and an impending rollover or near-miss of a rollover of the vehicle.; (Miller, see at least [Colum 6, lines 34-63] where the ESC module 34 is adapted to control electronic stability control systems such as rollover stability control. In the case of an event, a signal can be transmitted to correspond to an event in which the ESC model had to adjust angles of the vehicle, adjust the speed or apply brakes to correct the movement of the vehicle in which any of these factors could indicate a potential collision event may have occurred.);
It would have been obvious to a person of ordinary skill in the art before the effective
filing date of Applicant’s invention to modify the system in Walker such that it incorporates
Miller’s teaching of using predefined criteria such as speed and distance along with the ESC module 34 in which can measure roll, yaw and pitch rates to determine if a vehicle would have been in a collision event. Miller further teaches where the ESC module 34 is also adapted with the stability control system of the vehicle and can use this data to determine a near-miss rollover of the vehicle or impending rollover. (see Miller [Colum 6, lines 1-34]).

As per claim 18, Walker specifically doesn’t disclose The recording system of claim 17, wherein the exit event comprises one or more of: passage of predefined amount of time; and a distance between the vehicle and the particular one of the external objects exceeding a predefined distance threshold.
However, Miller teaches The recording system of claim 17, wherein the exit event comprises one or more of: passage of predefined amount of time; (Miller, see at least [Colum 5, lines 15-45] in which device 22 is able to use a combination of distance and time to record and generate event data.);
and a distance between the vehicle and the particular one of the external objects exceeding a predefined distance threshold. (Miller, see at least [Colum 5, lines 15-67]- [Colum 6, lines 1-63] where device 22 can monitor potential collision events between a vehicle and an object and report such events after the predetermined distance interval has been exceeded or met.);
It would have been obvious to a person of ordinary skill in the art before the effective
filing date of Applicant’s invention to modify the system in Walker such that it incorporates
Miller’s teaching of providing one or more metrics to identify a predefined distance or time in which the system is able to recognize an event occurred and save the data, because Miller further teaches where device 22 can determine if a collision event occurred or not, categorize what type of event it is, and then report the event after the distance interval has been exceeded or met. (see Miller [Colum 5, lines 15-67]- [Colum 6, lines 1-63]). 


Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to ANWAR MOHAMED whose telephone number is (571)
272-3562. The examiner can normally be reached during the hours, 7:30 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the
organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published
applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/ANWAR MOHAMED/Examiner, Art Unit 3661                                                                                                                                                                                                        


/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661